DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18, 31, and 33 are pending.
Claims 19-30, 32, and 34 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-13, 17-18, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (Pub. No.: US 20190132862 A1), hereinafter Jeon, in view of Zhou et al. (Pub. No.: US 20190149213 A1), hereinafter Zhou.

With respect to claim 1, Jeon teaches A method of transmitting a reference signal, applied to a network device, comprising: 
transmitting a first indication on a second downlink (DL) frequency domain transmission resource ([0311-0312], The example 1700 includes transmitting (1710) an RRC message indicating configuration parameters of one or more bandwidth parts and one or more periodic resources of configured grants in the one or more BWP of the cell), 
wherein the first indication is used to activate a first DL frequency domain transmission resource ([0311-0312], If a BWP switching control message is received (1812), an active bandwidth part may be switched (1814) to a new BWP from the current BWP); 
according to a first CSI resource configuration corresponding to the first DL frequency domain transmission resource when it is determined that there is the first CSI resource configuration ([0207], The wireless device may report the CSI, which may be used as an acknowledgement by the base station to confirm that the wireless device receives an explicit DCI command and activates and/or deactivates the appropriate BWPs), 
wherein the first CSI resource configuration comprises a periodicity characteristic of the CSI-RS ([0206-0207], The base station may rely on periodic or aperiodic CSI-RS and associated CQI report(s) to perform channel-sensitive scheduling).

Jeon does not explicitly teach transmitting a channel state information reference signal (CSI-RS) on the first DL frequency domain transmission resource.  

However, Zhou teaches transmitting a channel state information reference signal (CSI-RS) on the first DL frequency domain transmission resource ([0336], The gNB may transmit one or more CSI-RS (e.g., P/SP CSI-RS) on BWP 1).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, transmitting a channel state information reference signal (CSI-RS) on the first DL frequency domain transmission resource, into the teachings of Jeon, in order to reduce communication interruption (Zhou, [0334]).

With respect to claim 2, Jeon teaches transmitting first configuration information, wherein the first configuration information comprises a CSI resource configuration corresponding to at least one DL frequency domain transmission resource, the at least one DL frequency domain transmission resource comprises the first DL frequency domain transmission resource ([0206], A CSI report based on the provided CSI-RS resource may be transmitted after activation of a BWP and may be used as acknowledgment of activation and/or deactivation).

With respect to claim 3, Jeon teaches determining a latest CSI resource configuration as the first CSI resource configuration when it is determined that there are a plurality of CSI resource configurations corresponding to the first DL frequency domain transmission resource ([0206], The base station may rely on periodic or aperiodic CSI-RS and associated CQI report(s) to perform channel-sensitive scheduling…).

With respect to claim 4, Jeon teaches wherein the periodicity characteristic of the CSI-RS is periodic ([0206], The base station may rely on periodic or aperiodic CSI-RS and associated CQI report(s) to perform channel-sensitive scheduling…).

With respect to claim 8, Jeon teaches wherein the periodicity characteristic of the CSI-RS is semi-persistent, and the method further comprises: stopping transmitting the CSI-RS on the at least one DL frequency domain transmission resource when transmitting a deactivation indication, wherein the at least one DL frequency domain transmission resource comprises the first DL frequency domain transmission resource ([0292], The wireless device may or may not stop using configured downlink assignments and/or configured uplink grants using resources of the BWP, for example, if a BWP may be deactivated. The wireless device may suspend the configured grants of the or clear it. The wireless device may not suspend and/or clear the configured grants…).

With respect to claim 9, Jeon teaches wherein the DL frequency domain transmission resources comprise at least one of DL bandwidth part (BWP) ([0311-0312], The example 1700 includes transmitting (1710) an RRC message indicating configuration parameters of one or more bandwidth parts and one or more periodic resources of configured grants in the one or more BWP of the cell) and DL secondary cell ([0068], the Secondary Cell Groups (SCGs) including the serving cells of the secondary gNBs).

With respect to claim 10, Jeon teaches A method of receiving a reference signal, applied to a user equipment (UE), comprising: 
receiving a first indication on a second downlink (DL) frequency domain transmission resource ([0311-0312], The example 1700 includes transmitting (1710) an RRC message indicating configuration parameters of one or more bandwidth parts and one or more periodic resources of configured grants in the one or more BWP of the cell), wherein the first indication is used to activate a first DL frequency domain transmission resource ([0311-0312], If a BWP switching control message is received (1812), an active bandwidth part may be switched (1814) to a new BWP from the current BWP); 
according to a first CSI resource configuration corresponding to the first DL frequency domain transmission resource when it is determined that there is the first CSI resource configuration ([0207], The wireless device may report the CSI, which may be used as an acknowledgement by the base station to confirm that the wireless device receives an explicit DCI command and activates and/or deactivates the appropriate BWPs), 
wherein the first CSI resource configuration comprises a periodicity characteristic of the CSI-RS([0206-0207], The base station may rely on periodic or aperiodic CSI-RS and associated CQI report(s) to perform channel-sensitive scheduling).

Jeon does not explicitly teach receiving a channel state information reference signal (CSI-RS) on the first DL frequency domain transmission resource.  

However, Zhou teaches receiving a channel state information reference signal (CSI-RS) on the first DL frequency domain transmission resource ([0336], The gNB may transmit one or more CSI-RS (e.g., P/SP CSI-RS) on BWP 1).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, receiving a channel state information reference signal (CSI-RS) on the first DL frequency domain transmission resource, into the teachings of Jeon, in order to reduce communication interruption (Zhou, [0334]).

With respect to claim 11, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 12, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 13, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 17, this claim recites the method of claim 8, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the method of claim 9, and it is rejected for at least the same reasons.

With respect to claim 31, Jeon teaches A network device, comprising: a memory, a processor and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program ([0316-017]), to implement steps of the method according to claim 1 (these steps recite the method of claim 1, and they are rejected for at least the same reasons).

With respect to claim 33, Jeon teaches A user equipment (UE), comprising: a memory, a processor and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program ([0316-017]), to implement steps of the method according to claim 10 (these steps recite the method of claim 10, and they are rejected for at least the same reasons).

Allowable Subject Matter

Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180098361 A1; “Ji”, ([0081])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469